Citation Nr: 1804663	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  10-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date prior to June 24, 2016, for the award of service-connection for left lower extremity radiculopathy.

3.  Entitlement to an increased evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to an initial compensable evaluation for hidradenitis suppurativa.

6.  Entitlement to an increased evaluation on an extraschedular basis for bilateral hearing loss, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In a January 2009 rating decision, the RO granted entitlement to service connection for hidradenitis suppurativa, rated as noncompensable effective June 14, 1999, and granted an increased rating of 40 percent for osteoarthritis and degenerative disc disease of the lumbar spine from January 23, 2008.  In an August 2009 rating decision, the RO denied an evaluation in excess of 40 percent for bilateral hearing loss.

In an April 2011 decision, the Board denied an evaluation in excess of 40 percent for bilateral hearing loss and remanded the other issues.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court vacated that portion of the Board's decision that held that referral for extraschedular consideration for bilateral hearing loss was not warranted.  The Court remanded the matter, and in August 2013, the Board remanded the claim to obtain an opinion from the Director of Compensation and Pension Service.  The case has been returned to the Board. 

A February 2017 rating decision awarded service connection for left lower extremity radiculopathy, evaluated as 10 percent disabling, effective June 24, 2016.  The Veteran initiated an appeal of the rating and effective date assigned in a March 2017 notice of disagreement.   The Veteran has completed a timely appeal of the issues, and the case has been certified to the Board.  Therefore, the Board has jurisdiction of the issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  It is not factually ascertainable that a 40 percent rating for lumbar osteoarthritis and degenerative disc disease of the lumbar spine was warranted prior to January 23, 2008.

2.  The Veteran's left lower extremity radiculopathy is a manifestation of the Veteran's service-connected lumbar osteoarthritis and degenerative disc disease of the lumbar spine, and it is factually ascertainable that the Veteran had symptoms of left lower extremity radiculopathy on January 23, 2008. 

3.  The Veteran's service-connected lumbar osteoarthritis and degenerative disc disease of the lumbar spine is manifested by pain and limitation of motion with flexion limited to 75 degrees; unfavorable ankylosis of the thoracolumbar spine is not shown.

4.  The Veteran's radiculopathy of the left lower extremity is manifested by no more than mild incomplete paralysis.

5.  The Veteran's hidradenitis suppurativa did not cover at least five percent of the entire body or at least five percent of exposed areas, nor did it affect an exposed area, nor did it require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks within the prior 12-month period. 

6.  The symptoms associated with the Veteran's bilateral hearing loss are contemplated by the schedular rating criteria and the current 40 percent rating for bilateral hearing loss is commensurate with the average earning capacity impairment due to the Veteran's hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than January 23, 2008, for the award of an increased rating of 40 percent for the service-connected lumbar osteoarthritis and degenerative disc disease of the lumbar spine have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for entitlement to an effective date of January 23, 2008, but no earlier, for the award of service connection for left lower extremity radiculopathy have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an evaluation in excess of 40 percent for the Veteran's service-connected lumbar osteoarthritis and degenerative disc disease of the lumbar spine are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2017).

4.  The criteria for an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

5.  The criteria for an initial compensable evaluation the service-connected hidradenitis suppurativa have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, DCs 7813-7806 (2002), (2008) & (2017).

6.  The criteria for a rating in excess of 40 percent for bilateral hearing loss on an extraschedular basis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Regarding the duty to assist, pursuant to the Board's April 2011 remand, the Veteran was provided with a Statement of the Case in March 2017 on the issue of entitlement to an effective date prior to January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine.  Regarding the issues of entitlement to a higher rating for hidradenitis suppurativa and the lumbar spine disability, the Veteran was provided with VA examinations in June 2016.  The Board finds that VA examinations obtained are adequate for rating purposes, as they addressed the symptoms of the disabilities.  Regarding the Veteran's claim for a higher rating for bilateral hearing loss on an extraschedular basis, an opinion was received from the Director of Compensation and Pension Service addressing consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b), as requested in the Board's August 2013 remand.  As the AOJ completed the actions requested in the Board remands, the Board finds that there was substantial compliance with the mandates of the Board's April 2011 and August 2013 Board remands. See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his attorney has raised any issues with the duty to notify or any other issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Earlier Effective Date Claims

Low Back Disability

The Veteran has asserted that he is entitled to an effective date earlier than January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine.

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p)(2).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, the effective date is no earlier than the date of the claim.  

Generally, a Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  In Hazan v. Gober, 10 Vet. App. 511, 519-21 (1997), the Court has stated that an effective date for an increased rating could be prior to a final Board decision if the "ascertainable" increase was shown within one year of the date of claim and the "ascertainable" date preceded the Board decision (and the grant was not based upon the same evidence of record at the time of the prior Board decision).

In this case, service connection for lumbar osteoarthritis and degenerative disc disease of the lumbar spine was granted in a May 2005 rating decision with an evaluation of 10 percent effective May 28, 1999.  The Veteran appealed the rating assigned.  In a February 2008 decision, the Board denied entitlement to a rating in excess of 20 percent for a low back disability, from May 28, 1999, the effective date of service connection.

In the February 2008 decision, the Board also remanded several issues.  During development of the issues, VA obtained additional VA treatment records including a January 23, 2008, VA treatment record indicating the Veteran was seen for increased low back pain.  The record noted the Veteran held his spine in a slightly flexed position in order to avoid pain.  

In a January 2009 rating decision, the RO granted an increased rating of 40 percent for the low back disability from January 23, 2008, based on the January 23, 2008 VA record showing treatment for increased symptoms.  The RO noted that additional evidence not considered by the Board was reviewed on its own motion.  The new records included a January 23, 2008, VA treatment record which showed that the Veteran was seen for increased low back pain.  

A January 23, 2008, VA treatment record indicates the Veteran reported having pain in the lower back that radiated to the sides, just above both hip joints.  He reported that the pain was worse upon extension of the spine.  The Veteran reported he held the spine in a slightly flexed position in order to avoid pain.  A January 2008 VA X-ray report indicated there was persistent marked advanced disc space narrowing at L4-5 with vacuum phenomenon, which appeared to be essentially unchanged from the prior study.  

The January 23, 2008, VA treatment record shows an ascertainable increase in the Veteran's low back disability.  The January 23, 2008, VA treatment record is the earliest record indicating the Veteran's back disability had worsened that was added to the file following the February 2008 Board decision.  A January 3, 2008 VA treatment record indicates the Veteran was seen for hip pain.  The Veteran noted that he was service-connected for his lumbar spine disability and noted he "still has pain in the 5-6 level in his hip and in his low back."  However, the January 3, 2008, VA treatment record did not indicate that his lumbar spine disability had worsened.  There is no basis for a date earlier than January 23, 2008, particularly as the Veteran did not file another formal claim for an increased rating for his low back disability.  Although the Board decision is generally final, the evidence added to the file following the Board decision indicated there was an ascertainable increase January 23, 2008.  However, there is no evidence of an increase prior to that date.  Therefore, the Veteran's claim for entitlement to an effective date prior to January 23, 2008 for the grant of a higher rating of 40 percent for the lumbar spine disability is denied.

Left Lower Extremity Radiculopathy

The Veteran asserts that he is entitled to an effective date prior to June 24, 2016, for the grant of service connection for radiculopathy of the left lower extremity.  The Veteran's representative has asserted that the Veteran has continually appealed a claim for service connection for left lower extremity radiculopathy since prior to 2005.   

As discussed above, service connection for lumbar osteoarthritis and degenerative disc disease of the lumbar spine was granted in a May 2005 rating decision with an evaluation of 10 percent effective May 28, 1999.  The Veteran appealed the rating assigned.  In a February 2008 decision, the Board denied entitlement to a rating in excess of 20 percent for a low back disability, from May 28, 1999, the effective date of service connection.

During development of remanded issues, VA obtained additional VA treatment records including a January 23, 2008, VA treatment record indicating the Veteran was seen for increased low back pain.  Based on the evidence in the VA treatment records, in a January 2009 rating decision, the RO granted an increased rating of 40 percent from January 23, 2008.  The decision was issued on the RO's own motion.  The RO noted that additional evidence not considered by the Board was reviewed.  The Veteran appealed this decision to the Board, and the claim was remanded for additional development, including a VA examination.  

In a February 2017 rating decision, the RO granted service connection for left lower extremity radiculopathy based on a June 24, 2016 VA examination evaluating the Veteran's lumbar spine, which noted the Veteran had radiculopathy of the left lower extremity secondary to his lumbar spine disability.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.   Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a). 

Service connection for the left lower extremity radiculopathy was granted secondary to the Veteran's service-connected lumbar spine disability.  Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  

The Board notes that in the February 2008 decision, the Board denied entitlement to a rating in excess of 20 percent for a low back disability, from May 28, 1999, the effective date of service connection.  In the February 2008 decision, the Board specifically found the Veteran was not entitled to a separate rating for neurological manifestations.  The Board found that objective neurological manifestations had not been demonstrated on any examination from May 1999 to January 2007.  The Veteran did not appeal the February 2008 decision to the Court, and it is final.  

Although the February 2008 decision denied a higher rating for the Veteran's low back disability, the Board finds that a claim for service connection for radiculopathy was implicitly denied by that decision.  The "implicit denial" rule provides that in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  "The implicit denial rule is, at bottom, a notice provision."  Id. at 965.

In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.  

In this case, each of the Cogburn factors has been met.  The left lower extremity radiculopathy is related to the lumbar spine claim, and was part and parcel of the claim for an increased rating for the lumbar spine disability, as neurological symptoms are specifically noted in the rating criteria for a lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).

In regard to the second factor, the February 2008 Board decision specifically discussed radiculopathy.  In the February 2008 decision, the Board found that the Veteran was not entitled to a separate rating for any neurological component of his low back disability, as there was no objective evidence of any neurological manifestations since the effective date of service connection.  The Board noted the Veteran had complained of neurological manifestations, but objective manifestations were not demonstrated.   

Regarding the third factor, the timing of the claims, the Veteran reported symptoms of weakness and pain radiating to the lower extremities in VA treatment records and a January 2007 VA examination of record at the time of his claim and February 2008 Board decision.  As neurological symptoms are part of a claim for a higher rating for a low back disability under the rating criteria for the lumbar spine, the claims were filed simultaneously.  

For the fourth factor, the Veteran at that time was represented by the Disabled American Veterans, a Veterans Service Organization (VSO).  VA is required to read filings liberally when a claimant is either pro se or represented by a VSO.  Roberson, 251 F.3d 1378.  Even reading the filings liberally, the Board finds that the February 2008 Board decision implicitly denied a claim for left lower extremity radiculopathy.  

As the February 2008 Board decision is final, the Board finds the May 1999 claim for service connection for the low back disability cannot serve as the basis for an earlier effective date.   As noted above, an effective date for an increased rating could be prior to a final Board decision if the "ascertainable" increase was shown within one year of the date of claim and the "ascertainable" date preceded the Board decision.  See Hazan, 10 Vet. App. at 519-21.  

The claim for an increased rating for a back disability, as discussed above, arose out of the RO's own motion based on evidence of an ascertainable increase in the service-connected lumbar spine disability, dated January 23, 2008.  As the left lower extremity radiculopathy is a manifestation of the Veteran's service-connected lumbar spine disability, and the Veteran did not file a formal claim for service connection for radiculopathy or for a higher rating for his low back disability, the Board has considered the appropriate date for when entitlement arose to a separate rating for left lower extremity radiculopathy. 

In an October 2017 substantive appeal, the Veteran's representative noted that an August 1993 private treatment record indicates the Veteran had mild left C6 +/- C5 radiculopathy.  

A January 23, 2008 VA treatment record indicated the Veteran complained of pain in the lower back radiating to the sides just above both hip joints.  

An April 2008 VA treatment record indicates the Veteran reported having bilateral hip pain.  On examination, the "neurologic exam grossly is normal bilaterally."   The provider found that the Veteran's pain was coming from his back, not his hips.

The June 24, 2016 VA examination report indicates the Veteran had mild intermittent pain in the left lower extremity.  The report indicates the Veteran had mild left lower extremity radiculopathy involving the L4/L5/S1/S2/S3 nerve roots.  

The Board finds that giving the Veteran the benefit of the doubt, entitlement to left lower extremity radiculopathy arose January 23, 2008, the same date as the ascertainable increase in his lumbar spine disability, as discussed above.  The January 23, 2008, VA treatment record indicates the Veteran reported having pain in the lower back radiating to the sides just above both hip joints.  This record shows there was an ascertainable increase in the Veteran's low back disability by indicating symptoms of a neurological manifestation, left lower extremity radiculopathy.  The June 24, 2016 VA examination report confirmed a diagnosis of left lower extremity radiculopathy.  There is no basis for a date earlier than January 23, 2008, particularly as the Veteran did not file another formal claim for an increased rating for his low back disability.  As discussed above, the Board finds service connection cannot be granted prior to January 23, 2008 because the February 2008 Board decision is final and the claim for service connection for radiculopathy was implicitly denied in the February 2008 decision.  The January 23, 2008 VA treatment record was not of record at the time of the February 2008 Board decision; therefore, the final February 2008 Board decision does not preclude an award of service connection based on that record.  As the RO granted a higher rating for the lumbar spine disability effective January 23, 2008, the radiculopathy is a symptom of the Veteran's service-connected low back disability, and the evidence indicates the Veteran had symptoms consistent with radiculopathy of the left lower extremity on January 23, 2008, the Board finds that an earlier effective date of January 23, 2008, but no earlier, is warranted for the award of service connection for left lower extremity radiculopathy. 


Increased Rating - General Legal Criteria
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Back Disability

The Veteran's service-connected lumbar osteoarthritis and degenerative disc disease of the lumbar spine is rated as 40 percent disabling from January 23, 2008, under DC 5242.  38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

The Veteran has asserted that he is entitled to a rating in excess of 40 percent for his service-connected low back disability from January 23, 2008.

A March 2008 VA treatment record indicates that on examination, the Veteran had a flexed trunk.  An April 2008 VA treatment record indicates the Veteran had severe lumbar degenerative osteoarthritis, causing pain.  A May 2008 VA treatment record indicates the Veteran reported having constant pain across his low back aggravated by activity.  He reported he was not able to straighten and maintained a stooped posture.  He was not able to walk very far because of back pain.  A July 2008 VA treatment record indicates that surgery was advised for marked canal stenosis and neural foramina stenosis.  However, a September 2008 VA treatment record indicates the Veteran was medically not stable to have elective back surgery.

An October 2013 VA treatment record indicates the Veteran reported he had difficulty walking due to low back pain.  The record notes the Veteran was issued a cane in February 2011, and was reissued a standard cane.  

A June 2016 VA examination report reflects that the Veteran's lumbar spine had forward flexion of 0 to 75 degrees.  The examiner noted that pain caused functional loss because it halted range of motion in flexion and extension.  The Veteran did not report having flare-ups of the thoracolumbar spine.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function of range of motion after three repetitions.  The VA examiner noted that pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time.  There was no ankylosis of the spine.  The report notes the Veteran had radiculopathy of the left lower extremity.  He did not have radiculopathy of the right lower extremity or any other neurological impairment, including bowel or bladder problems.  The Veteran reported using a cane constantly.  The Veteran did not have any scars related to the back disability.  The VA examiner found that the lumbar spine disability would impact all physical jobs.  

A September 2016 VA treatment record notes the Veteran was unable to walk without a walker.  A January 2017 VA treatment record notes the Veteran had been falling and needed a walker.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 40 percent for his service-connected lumbar spine disability from January 23, 2008.  The evidence does not show the Veteran had ankylosis of the spine during the appeal period.  The June 2016 VA examination report specifically notes there was no ankylosis of the spine.  The lumbar spine had forward flexion of 75 degrees.  In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his low back disability, notably his difficulty walking and use of a cane and walker.  However, the competent and probative evidence of record does not indicate significant functional loss due to the Veteran's low back disability.  The June 2016 VA examination report indicates the Veteran did not report having flare-ups of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of range of motion after three repetitions.  The VA examinations of record indicate that although he had limited motion due to pain, the Veteran was able to move his thoracolumbar spine and that his symptoms, even with consideration of functional loss from pain, did not more nearly approximate unfavorable ankylosis.  Therefore, a higher rating of 50 or 100 percent is not warranted under the General Rating Formula for Disease and Injuries of the Spine.  

The Board has considered whether the Veteran is entitled to a higher or separate rating under other rating criteria.  The Board notes that the June 2016 VA examination report indicates the Veteran had mild radiculopathy of the left lower extremity.  Radiculopathy of the left lower extremity has been separately service-connected, and will be discussed below.  The evidence does not show the Veteran had a diagnosis of radiculopathy of the right lower extremity.  Although, as discussed below, a January 2008 VA treatment record indicated the Veteran complained of pain in the lower back radiating to the sides just above both hip joints, the Veteran was not diagnosed with radiculopathy at that time, and the June 2016 VA examination report specifically found the Veteran's right lower extremity was not affected by radiculopathy.  Therefore, the Board finds the overall evidence is against a finding that the Veteran had a diagnosis of radiculopathy of the right lower extremity during the appeal period.  The June 2016 VA examination report indicates the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or radiculopathy of the right lower extremity.  The report also noted that the Veteran did not have intervertebral disc syndrome.  Therefore, a higher rating is not warranted under the rating criteria for intervertebral disc syndrome.

In conclusion, the Board finds that a rating in excess of 40 percent for the service-connected low back disability from January 23, 2008 is not warranted.


Left Lower Extremity Radiculopathy

The Veteran's radiculopathy of the left lower extremity is rated as 10 percent disabling under Diagnostic Code 8520.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  An 80 percent rating is assigned where complete paralysis is shown.  38 C.F.R. § 4.124a, DC 8520. 

Under Diagnostic Code 8520, for incomplete paralysis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

There is no evidence of record indicating the Veteran had more than mild symptoms of left lower extremity radiculopathy during the appeal period, from January 23, 2008.  The January 23, 2008 VA treatment record indicated the Veteran complained of pain in the lower back radiating to the sides just above both hip joints.  The April 2008 VA treatment record indicates the Veteran reported having bilateral hip pain coming from the Veteran's back.  But, on examination, the "neurologic exam grossly is normal bilaterally."   The June 2016 VA examination report indicates the Veteran had mild radiculopathy of the left lower extremity.  The report found the Veteran had mild intermittent pain in the left lower extremity.  The Veteran did not have constant pain, paresthesisas and/or dysesthesias, or numbness in the left lower extremity.  There was no muscle atrophy and muscle strength testing and deep tendon reflexes were normal.  Straight leg raising testing was positive on the left lower extremity.  There were no other signs or symptoms of radiculopathy.  There was involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The severity of radiculopathy was noted to be mild.

Although the Veteran had pain in his left lower extremity, it was noted to be mild intermittent pain.  There is no evidence of record indicating he had symptoms that more nearly approximated moderate incomplete paralysis.  Therefore, the Board finds that the preponderance of the evidence is against a finding that a higher rating is warranted under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Accordingly, the Board finds that an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted.  

Hidradenitis Suppurativa

The Veteran's service-connected hidradenitis suppurativa is rated as noncompensable under DCs (DC) 7813-7806.  38 C.F.R. § 4.118.  

Service connection for hidradenitis suppurativa was granted in a January 2009 rating decision with a noncompensable evaluation, effective June 14, 1999.  Therefore, the period on appeal is from that date.

During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's skin condition under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C. § 5110(g) (2002); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The regulations pertaining to rating skin disabilities were revised again effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if a Veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered both the pre- and post- October 23, 2008, criteria.

Under DC 7806, as in effect prior to August 30, 2002, eczema was evaluated as noncompensable with slight, if any exfoliation, exudation or itching, if on a nonexposed surface or small areas.  A 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating was warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant. 

Under the criteria in effect prior to August 30, 2002, a 10 percent evaluation was warranted for a superficial scar which was poorly nourished with repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  A 10 percent evaluation was also warranted for a superficial scar which was tender and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  A scar could also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2001).  DC 7800 addressed scars of the head, face, or neck, while DC 7801 and 7802 evaluated burn scars.  As the Veteran's skin condition is not on the head, face or neck or from burns, these criteria will not be further discussed. 

Pursuant to the version of DC 7806 in effect from August 30, 2002, both before and after the October 23, 2008 revisions, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2003-2016).

DC 7813, as in effect both before and after the October 23, 2008 revisions, provides that dermatophytosis (ring worm: of body, tinea corporis; or head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris): should be rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.

For the period from August 30, 2002, prior to October 23, 2008, DC 7800 addresses scarring of the head, face, or neck and will not be further discussed as the Veteran's skin condition is not in that area of the body.  

Under the rating criteria in effect prior to October 23, 2008 for DC 7801, a 10 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 6 square inches (39 sq. cm); a 20 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 12 square inches (77 sq. cm); a 30 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 72 square inches (465 sq. cm); and a 40 percent rating is assigned for scars, other than head, face, or neck which cover an area exceeding 144 square inches (929 sq. cm). 

Under the rating criteria in effect prior to October 23, 2008 for DC 7802, a 10 percent rating is assigned for superficial scars other than head, face, or neck, the area of which covers 144 square inches (299 sq. cm) or greater. 

Under the version of DC 7803 effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803. 

Under the former DC 7804, effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination. Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  DC 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule).  Id.  

Also, under the rating criteria effective prior to October 23, 2008, DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805. 

Under the revised criteria effective October 23, 2008, DC 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater. 

Under the revised rating criteria effective October 23, 2008, DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Revised DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805.

In a January 2009 rating decision, the RO granted entitlement to service connection for hidradenitis suppurativa with a noncompensable evaluation effective June 14, 1999.

At a December 1999 hearing, the Veteran testified that he had swelling and pain in the left scrotum every six to seven months.  

A January 2000 VA examination noted a history of recurrent purulent drainage from a presumed subcutaneous process which was unconfirmed on current examination as there was no evidence of any infection of drainage in the area.  The Veteran provided a history of hidradenitis in the area of the left groin and left scrotum.  He gave a history of two previous surgeries, the last in 1959.  The Veteran provided a history of a recurrence of swelling then draining on its own for approximately one day that resolved spontaneously. He reported having episodes two to four times a year.  On examination, the Veteran had a vertical incision of the left hemiscrotum.  There was some discoloration in his left groin, but no evidence of drainage, swelling or tenderness.  The Veteran's skin looked completely well-healed.  Although there was some scarring and discoloration, the examiner did not see any evidence of recent pathology.  

A December 2000 VA treatment record indicates the Veteran had a normal exam, but reported swelling two to three times a year.  A January 2001 VA treatment record notes a cyst on the right groin.  A follow up January 2001 VA treatment record indicates the Veteran was being followed for hidradenitis of the right groin.  The Veteran reported the area was better.  The previous week the physician had opened the area with a blade.  On examination, there was a small skin opening on the right groin on the scrotal side.  The area was indurated, erythematous, and mildly tender, but nothing could be expressed.  The assessment was hidradenitis.

In an October 2005 statement, the Veteran's ex-wife stated that she observed the Veteran having swelling and discharge from his testicles through the years.  She stated that although they were no longer married, they communicated frequently, and the Veteran told him the condition with his testicles had come back and bothered him tremendously.  

An April 2008 VA examination report indicates the Veteran reported he had a chronic draining sinus on the right side of the scrotum.  He reported seeing a dermatologist who gave him antibiotics.  He reported getting drainage from the sinus in the right side of the scrotum about every five to seven months, and he stated he treated himself with hydrogen peroxide and sitz baths.  The total body area affected was one percent.  The exposed body surface area affected was 0 percent.  There was no swelling or erythema or tenderness.  There was no acne or chloracne.  On physical examination, the Veteran's right side of the scrotum had an open sinus with no drainage.  There was no swelling or erythema or tenderness.  The VA examiner noted there was some scarring to the left side of the scrotum.    
A June 2016 VA examination report reflects that the Veteran took an antibacterial powder for scrotal hidradenitis suppurativa for six weeks or more in the past 12 months, but not constant.  The report indicated the condition covered less than five percent of total body area and exposed area.  The VA examiner noted the affected area was not inflamed or tender at present.  The VA examiner indicated that the Veteran's skin condition did not cause scarring (regardless of location) or disfigurement of the head, face, or neck.  The report noted the condition did not impact the Veteran's ability to work.  The examiner noted that the Veteran had experienced a recurrence of the condition for the first time since his service and that he was being treated with the antibacterial powder.

The Board finds that a compensable rating is not warranted for hidradenitis suppurativa during the appeal period.  The evidence shows the Veteran's condition affected less than five percent of the entire body or of exposed areas throughout the appeal period.  The April 2008 VA examination report notes that the total body area affected was one percent.  The June 2016 VA examination report indicates the total body area affected was less than five percent.  Under DC 7806, as in effect prior to 2002, slight eczema if on a nonexposed surface or small area warranted a noncompensable evaluation.  A 10 percent rating was warranted for eczema with exfoliation, exudation or itching if involving an exposed surface or extensive area.  The evidence does not show the Veteran's skin disorder affects an exposed surface or extensive area, as it is located in the scrotum area.  Under DC 7806, as in effect from August 30, 2002, a noncompensable rating is warranted for dermatitis or eczema covering less than 5 percent of the entire body or less than five percent of exposed areas affected.  As the evidence does not show the Veteran's condition covered at least five percent of the entire body or at least 5 percent of exposed areas affected, a compensable rating is not warranted under DC 7806, as in effect from August 30, 2002.

The June 2016 VA examination report indicates the Veteran used an antibacterial powder for a period of six weeks or more in the past 12 months.  However, a topical antibacterial powder is not systemic therapy such as corticosteroids or other immunosuppressive drugs.  In Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.  As the Veteran was prescribed a topical antibiotic that was not administered on a large scale to affect the body as a whole, the Board finds that a higher rating is not warranted under DC 7806, as in effect from August 30, 2002.  38 C.F.R. § 4.118.  

The Board has also considered whether an alternative evaluation under DCs 7801 through 7805 would result in a compensable evaluation.  38 C.F.R. § 4.118.  However, the evidence also does not show the Veteran's condition caused scars warranting a compensable rating.  The June 2016 VA examination report indicates the Veteran did not have scars due to his condition.  The January 2000 VA examination report indicates there was some scarring and discoloration, but no evidence of recent pathology.  The April 2008 VA examination report indicates there was some scarring to the left side of the scrotum.  The evidence does not show the Veteran had scars due to the condition that were unstable or painful, or of an area of at least 6 square inches.  There is no indication that the Veteran had scars causing functional impairment.  The Veteran's statements regarding his symptoms relate to the swelling caused by the condition.  He did not report any symptoms related to scars.  Therefore, the Board finds that a compensable rating is not warranted under the rating criteria for scars, as in effect prior to August 30, 2002, from August 30, 2002, and from October 23, 2008.  

For the entire period on appeal, the service-connected hidradenitis suppurativa has affected less than five percent of the entire body and less than five percent of exposed areas with no more than topical therapy required.  Therefore, the Board finds that a compensable initial rating is not warranted for hidradenitis suppurativa during the appeal period.  

Bilateral Hearing Loss

The Veteran has asserted that he is entitled to an extraschedular rating for bilateral hearing loss.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

The VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran filed a claim for a rating in excess of 40 percent for bilateral hearing loss in April 2009.  In an August 2009 rating decision, the RO denied the claim. In an April 2011 decision, the Board denied an evaluation in excess of 40 percent for bilateral hearing loss.  The Veteran appealed the denial to the Court and in a March 2013 memorandum decision, the Court vacated that portion of the Board's decision that held that referral for extraschedular consideration for bilateral hearing loss was not warranted.  In August 2013, the Board remanded the issue for referral to the Director of the Compensation and Pension Service (Director) for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

In May 2017, the Director issued an opinion denying an extraschedular rating.  The Director noted that the symptoms of the Veteran's hearing loss, specifically difficulty hearing conversations and being unable to hear without his VA-issued hearing aids, have been taken into account and are considered in the application of the relevant criteria in the rating schedule.  The Director acknowledged that the Veteran would have difficulty in his prior employment as supervisor at the Federal Aviation Administration due to his hearing impairment.  However, the Director found that the record did not establish that the Veteran was precluded from other employment.  

The Board has jurisdiction to review the Director's decision.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  There is little legal, regulatory, or judicial guidance as to the standard for determining entitlement to an extraschedular rating once it has been reviewed by the Director.  In Kuppamala, the Court held that there is a justifiably manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Id.  The question in this case is whether the schedular rating is commensurate with the average earning capacity impairment due exclusively to the service connected hearing loss disability.

In evidence added to the file prior to the Veteran's claim, the Veteran had stated his hearing affected his ability to work.  At the April 1998 hearing, the Veteran testified that he had worked as a supervisor at a training school.  He stopped working partly because of his hearing loss, tinnitus, and disequilibrium.  In a July 2004 statement, the Veteran stated that he could not understand employees and students due to his hearing difficulty unless they were in face to face conversation.  The Veteran stated that part of his job was to evaluate instructors in the classroom, but he had difficulty understanding and locating students who were asking questions in class.   He stated that he misunderstood students if they were not facing him.

An October 2008 VA treatment record indicates the Veteran's hearing loss would cause a significant communication problem that may receive increased benefit from new aids.  The Veteran reported having repair problems with his four year old hearing aids.

An April 2009 VA treatment record indicates the Veteran's degree of hearing loss would cause significant communication problems.  The Veteran was noted to have moderate to profound sensoneural hearing loss in the right ear and moderately-severe sensorineural hearing loss in the left ear.  The record notes it appeared the Veteran's present hearing aids were providing good benefit.  

A June 2009 VA examination report indicates the Veteran reported he had difficulty hearing conversations and could not hear anything when he was not wearing his VA issued hearing aids.  He stated that his tinnitus also affected his ability to hear.

The Veteran's representative has asserted that the Veteran's occupation necessitated detailed communication skills.  The Veteran could not understand employees and students that he taught due to his bilateral hearing loss.  The Veteran's representative has asserted that the bilateral hearing loss markedly interfered with his employment and the schedular criteria did not contemplate the actual degree of the Veteran's hearing loss.

After the memorandum decision and the Board's referral, the Court issued its decision in Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In that decision the Court held that the schedular criteria for rating hearing loss contemplate the functional effects of difficulty hearing and understanding speech; although functional effects not related to difficulty hearing are not contemplated.  Doucette v. Shulkin, 28 Vet. App. at 371.

The Court held that when evaluating hearing loss, VA measures a veteran's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability.  Id.  In light of the plain language of 38 C.F.R. §§ 4.85 and 4.86, as well as the regulatory history of those sections, the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Id.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Id.

In this case, the evidence indicates the Veteran has difficulty hearing conversation.  The Veteran's statements regarding his difficulty working due to not being able to understand students and other employees are manifestations of his difficulty hearing and understanding speech, which is contemplated by the schedular rating criteria for hearing loss.  Therefore, in this case, the schedular criteria are not inadequate to describe the severity and symptoms of the Veteran's disability in regard to his difficulty hearing students and employees speak.

The Board has also considered the Veteran's reported symptoms of disequilibrium during the appeal period.  The Veteran's claim for service connection for cerebellar degeneration and vestibular dysfunction was denied by the Board in a March 2003 decision.  May 1998 opinions indicate the Veteran's disequilibrium was not related to his hearing loss.  In a March 1999 VA addendum opinion, a VA examiner opined that the Veteran's symptoms of disequilibrium were not due to any vestibulopathy and were not related to his service-connected hearing loss.  Evidence since the decision indicates the Veteran reported having symptoms of balance problems, but there is no new evidence indicating a link between balance problems and the Veteran's service-connected hearing loss, other than the Veteran's statements.  As a lay person, the Veteran is not competent to opine that his disequilibrium symptoms are related to hearing loss as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  An April 2013 VA treatment record notes that the Veteran had ataxia in February 2011, and that the Veteran had stated that he had poor balance due to ear problems.  A September 2016 VA treatment record notes the Veteran reported that he could not balance himself.  He reported falling four times and stated that he bumped against walls.  The VA clinician noted that the possible causes of his disbalance included normal pressure hydrocephalus, a cerebrovascular accident, thiamine deficiency, or a b12 or folate deficiency.  As the evidence does not show the Veteran's balance symptoms are related to his service-connected hearing loss, an extraschedular rating is not warranted based on those symptoms.

In conclusion, the Board finds that the Veteran's symptoms of difficulty hearing and understanding speech are contemplated in the schedular rating of 40 percent, and the Veteran does not have other functional effects related to difficulty hearing.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's bilateral hearing loss on an extraschedular basis.  


ORDER

Entitlement to an effective date prior to January 23, 2008, for the award of an increased 40 percent evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine, is denied.

Entitlement to an effective date of January 23, 2008, but no earlier, for the award of service-connection for left lower extremity radiculopathy, is granted, subject to regulations governing the payment of monetary awards.

Entitlement to an increased evaluation for lumbar osteoarthritis and degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling, is denied.

Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an initial compensable evaluation for hidradenitis suppurativa is denied.
Entitlement to an increased evaluation on an extraschedular basis for bilateral hearing loss, currently evaluated as 40 percent disabling is denied.



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


